Title: To John Adams from Thomas Jefferson, 17 July 1787
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris July 17. 1787
          
          I have been duly honoured with your’s of the 10th. inst. and am happy to hear of the success of your journey to Amsterdam. there can be no doubt of it’s ratification by Congress. would to heaven they would authorize you to take measures for transferring the debt of this country to Holland before you leave Europe. most especially is it necessary to get rid of the debt to the officers. their connections at court are such as to excite very unfavorable feelings there against us, and some very hard things have been said (particularly in the Assemblée des Notables) on the prospects relative to our debts. the paiment of the interest to the officers would have kept them quiet: but there are two years now due to them. I dare not draw for it without instructions, because in the instances in which I have hitherto ventured to act uninstructed, I have never been able to know whether they have been approved in the private sentiments of the members of Congress, much less by any vote. I have pressed on them the expediency of transferring the French debts to Holland, in order to remove every thing which may excite irritations between us & this nation. I wish it may be done before this ministry may receive ill impressions of us. they are at present very well disposed. I send you by mr̃ Appleton some pamphlets and have the honour to be with

sentiments of very cordial esteem & respect Dear Sir / your affectionate humble servant
          
            Th: Jefferson
          
        